Citation Nr: 1618322	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  11-19 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinea cruris and tinea pedis. 

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to service connection for a joint disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel
	

INTRODUCTION

The Veteran served on active duty in the United States Army from December 1970 to November 1972, and from September 1990 to March 1991.  The Veteran served in Saudi Arabia during the Persian Gulf War. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and January 2010 rating decisions of the VA RO in Columbia, South Carolina.

The service connection issues on appeal were remanded by the Board in May 2014 in order to provide the Veteran a hearing before a member of the Board.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in Columbia, South Carolina, in August 2014.  A transcript of this hearing has been associated with the claims file. 

The service connection issues were again remanded in November 2014 for additional development discussed below. 

The Veteran recently (July 2015) perfected an appeal with regard to a claim for a total disability rating based on individual unemployability, and he requested a Board video conference hearing on his VA Form 9.  This claim has not yet been certified to the Board.  The AOJ will take action to schedule him for a Board hearing in accordance with the date his request/appeal was received.  In the meantime, the Board will not accept jurisdiction over the TDIU claim at this time, and it will be the subject of a subsequent Board decision, if otherwise in order. 


The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims folders, the Board has determined that additional development is necessary prior to the adjudication of these claims.

The Board remanded these issues in November 2014, in part to obtain VA medical opinions.  In May 2015, the Veteran underwent a VA skin disease examination, at which he was noted as having tinea pedis and tinea cruris.  The examiner found that it is less likely as not that the Veteran's tinea cruris and tinea pedis were aggravated beyond natural progression by his first period of active duty service between December 1970 to November 1972.  The examiner pointed out that both conditions were diagnosed way after the Veteran's first period of active service, specifically on August 1, 1979, for tinea cruris and October 16, 1990, for tinea pedis.  

With regard to the Veteran's second period of active duty service from September 1990 to March 1991, the examiner found that review of records do not specify the extent of both lesions during the initial diagnosis, except to state that the tinea cruris involved the groin areas and the tinea pedis involved the webs of the toes of the left foot.  There are no quantifiable measurements or descriptions of the extent of the skin conditions or progression or regression of such skin lesions described in the service treatment records during that period of active service for the examiner to be able to give an assessment of a possible aggravation beyond natural progression during that period.  He stated that, to give such an opinion, would be based purely on conjecture.

While the VA examiner discussed the issues of aggravation, he provided no opinion regarding the possibility of causation as a result of the Veteran's first period of active duty service.  In light of the inadequacies of the May 2015 examination report, the Board finds that the Veteran should be provided a new VA skin examination in order to address his tinea pedis and tinea cruris claims.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

With regard to the Veteran's back and joint disability claims, the Veteran underwent a VA examination in May 2015, at which x-ray reports revealed the presence of mild sclerosis of the sacroiliac joints.  The examiner concluded that the current examination of the Veteran's back was essentially normal, with normal range of motion without pain.  The examiner found that x-rays of the lower back conducted that day were also normal.  The examiner stated that there no objective findings for a chronic back condition found during this examination and that an opinion on direct service connection was not necessary.

The examiner went on to state that a directive to diagnose all joint disabilities and back disabilities was not a realistic directive since there are at least over 100 joints in the body.  The examiner stated that a back Disability Benefits Questionnaire (DBQ) was requested and completed and that any other joint DBQ should be specifically directed.  The examiner noted that, to give an opinion of any kind due to an undiagnosed illness, specific symptoms or complaints must be provided for such a condition to be assessed whether it is really an undiagnosed illness or not.  In a separate examination report, the examiner also noted that current examination did not show evidence for a diagnosis of fibromyalgia.

The Board finds this opinion to be inadequate to evaluate the Veteran's back and joint disability claims.  Specifically, the examiner noted that the Veteran had mild sclerosis of the sacroiliac joint while simultaneously noting that no condition could be found, and failing to acknowledge that a January 2015 VA treatment record noted degenerative changes of the lumbar spine.  Moreover, assuming the Veteran does not have a back disability, the examiner failed to give an opinion as to whether his back complaints could be due to an undiagnosed illness.  With regard to the Veteran's joint disability claim, the examiner failed to examine the Veteran based on the assertion that this was not a realistic request, given there are at least 100 joints in the body.  However, the November 2014 Board directive specifically indicated that the Veteran contended his current joint pain included the left side of the  body from the hip to the ankle. 

In light of the inadequacies of the May 2015 examination report, the Board finds that the Veteran should be provided a new VA examination in order to address his back and joint disability claims.  Colvin, supra. 

Finally, the RO should take this opportunity to obtain any VA treatment records that have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all available VA treatment records from the Columbia, South Carolina, VA Medical Center (VAMC) (and associated clinics) from July 2015, to the present, and from the Charleston, South Carolina, VAMC (and associated clinics) from March 2015 to the present.

2. Return the claims file to the skin examiner from May 2015, or to another examiner if he is not available.  An addendum should be prepared as to whether it is at least as likely as not that the Veteran has a current skin disability of any kind, to include tinea pedis and tinea cruris, that was caused in any way by his first period of active service.

3. Schedule the Veteran for a Persian Gulf War undiagnosed illness examination.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

The examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed joint conditions.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should respond to the following:

a. Diagnose all joint disabilities (he claims left side of the body pain from hip to ankle).  Provide an opinion as to whether it is as likely as not that any diagnosed condition was caused by his active service.

b. If the Veteran is not noted as having a diagnosable disability of any kind to account for his various joint-related complaints, provide an opinion as to whether it is at least as likely as not that the Veteran has current joint pain that is due to an undiagnosed illness or condition. 

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. Return the claims file to the back examiner from May 2015, or to another examiner if he is not available.  An addendum should be prepared as to whether it is at least as likely as not that the Veteran's currently diagnosed sclerosis of the sacroiliac joints shown on May 2015 x-rays (see also January 2015 VA record diagnosing degenerative changes in the lumbar spine) is related in any way to his active service (he testified he carried a lot of heavy equipment in service and that he injured his back during an explosion).
  
5. Conduct any additional development deemed necessary based on any newly received evidence.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2015).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).
_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

